This is the same case that was before us in 130 N.C. 85. The plaintiff avers that the Court, in that decision, overlooked chapter 532, Laws 1891. But if so, his remedy was by petition to rehear. The former decision is the law of this case, and the appellant cannot escape the safeguards and requirements exacted for rehearings by simply taking another appeal presenting exactly the same proposition of law to the Court. Perry v. R R.,129 N.C. 333, and cases there cited. *Page 27 
But, treating this as an original appeal, there is no error. Laws 1891, ch. 532, which was repealed by Laws 1893, ch. 4, especially provided that persons making entry of land covered by navigable water
  [EDITORS' NOTE:  THE MAP IS ELECTRONICALLY NON-TRANSFERRABLE.], SEE 132 N.C. 27.]
should be "confined to straight lines, including only the fronts of   (37) their own lands." The locus in quo is not in front of the plaintiff's land, but in front of another's, and as to such land the entry was unauthorized by law and void.
No error.
Cited: Carter v. White, 134 N.C. 479; Harrington v. Rawls, 136 N.C. 67;Britt v. R. R., 148 N.C. 42; Riley v. Sears, 156 N.C. 269; Hospitalv. R. R., 157 N.C. 461. *Page 28 
(38)